Per Curiam.

The Court are clearly of opinion, that when a demand is barred by the existing laws of a foreign country, where the contract was made, it cannot be revived by transferring it to an inhabitant of this State. But there are several obvious difficulties which present against the several demands of either party, which can only be removed by a knowledge of the existing laws, and their practical operation in the Province of Lower Canada. Either party may have his election to continue the cause until the next term, that in the interim satisfactory evidence of the laws of that Province may be obtained. The jurisprudence of the Province of Lower Canada is highly respectable; and no doubt can be entertained, from the eminent and learned professional characters who have adorned its Supreme Bench since the English conquest, and more especially since the establishment of its government by the act of the British parliament in 1791, that the operation of the provincial laws is clearly ascertained in all important cases by judicial decision.
Josias Smith, Samuel Miller, and Amos Marsh, for plaintiff.
Nathaniel Chipman, Daniel Chipman, and W. C, Harrington, for defendant.
The plaintiff now moved to enter a nonsuit, which was not opposed by the adverse party.
Plaintiff nonsuited.